RICHARDSON, P. J.
Defendant appeals his conviction for sex abuse in the first degree, asserting that the trial court should have granted a judgment of acquittal on its own motion, because the state failed to prove venue. We affirm.
Defendant argues that his conviction is invalid, because proper venue is a prerequisite for establishing jurisdiction in a criminal proceeding. We disagree. Venue, in terms of the proper place of trial within the state, is not jurisdictional. Jurisdiction cannot be created, enlarged or waived by the parties; it either exists or it does not. The place of trial is established by statute, and objections to the place of trial are waived unless raised in the trial court. ORS 131.305(2). A defendant may also ask for a change of venue under certain circumstances. ORS 131.335 to 131.363. That there may be a waiver of objection to venue and that there may be a change of venue are inconsistent with the notion of jurisdiction.
In State v. Cole, 286 Or 411, 595 P2d 466, cert den 444 US 968 (1979), the court declined to address the defendant’s contention that the trial court should have entered a judgment of acquittal on its own motion because the state had failed to prove venue. The court noted that the defendant had made no motion to that effect.
We conclude that venue under ORS 131.305 is not jurisdictional and, because defendant did not object to venue or otherwise raise the issue in the trial court, we decline to address the claimed error.
Affirmed.